LANE, Vice Presiding Judge,
concurring in part, dissenting in part:
I am in agreement with the majority opinion in this case with the exception of the last line of the opinion which remands the case to the district court for a hearing on prosecutive merit. Nowhere in the body of the opinion does the majority discuss the reason for this remand. In my view, the determination of prosecutive merit at this point is solely within this Court’s appellate review jurisdiction.
The trial court clearly determined that the case against R.J.D. presented sufficient merit to justify prosecution pursuant to 10 O.S.Supp.1989, § 1112. The problem presented arises because the determination by the trial court was based in whole or in part on the improperly obtained confession by the juvenile. It is a function of our appellate jurisdiction to review the decision of the trial court in order to see if its ruling may be affirmed, supported by the remaining evidence presented at the hearing. Harvell v. State, 395 P.2d 331, 342 (Okl.Cr.1964). I find that there is enough evidence to satisfy the trial court’s conclusion that the case commands prosecutive merit.1
Section 1112 establishes the procedures by which juveniles are adjudicated to stand trial as adults. Subsection (b) of section 1112 provides:
Except as otherwise provided by law, if a child is charged with delinquency as a result of an offense which would be a felony if committed by an adult, the court on its own motion or at the request of the district attorney shall conduct a preliminary hearing to determine whether or not there is prosecutive merit to the complaint. If the court finds that prose-cutive merit exists, it shall continue the hearing for a sufficient period of time to conduct an investigation and further hearing to determine the prospects for reasonable rehabilitation of the child if he should be found to have committed the alleged act or omission.
This Court has never addressed the meaning or the ramifications of the term “prose-cutive merit” as used in the body of this statutory section. I am compelled by the processes involved to find that the term as used in this stage of the proceedings is something less than the “probable cause” *1128standard applied during the preliminary examination which follows automatically if prosecutive merit and lack of rehabilitative prospects is found at the initial hearing.
Webster’s Third International Dictionary 1414 (1963) defines merit as “legal significance, standing or importance.” Using this definition, I conclude that the State is required only to prove that there is a reasonable likelihood that this offender committed the crime in question. This threshold standard requires that in its attempt to have the child certified as an adult offender, the State prove only that the case against the juvenile presents sufficient evidence to warrant a continuation of the proceedings. This proceeding is not a determination of the guilt of the offender and has no bearing on whether the child is ultimately convicted. The purpose of the procedure is simply to establish that further attempts at the prosecution of this juvenile will be done as an adult. After this adjudication is reached, the screening processes of a regular felony prosecution with their higher standards of proof, i.e. the probable cause standards of the preliminary examination, amply protect the offender from prosecution if the evidence is insufficient.
Applying these concepts in the present case, I find that exclusive of the illegally obtained confession, there is sufficient, though certainly not overwhelming, evidence to establish a significant likelihood that R.J.D. committed the crime in question, establishing the prosecutive merit required to continue the proceedings. At the hearing, the State presented evidence of a confession obtained from one of the other juveniles involved in the murder, R.D.H.2 R.D.H. told the police officers that he and the two other juveniles involved in this crime went to the convenience store where the victim was killed with the intention of robbing it. R.J.D. went into the store first and K.D. followed a few seconds later. Soon after, R.D.H. heard a shot, and the other two boys came out of the store and put the gun in the car. K.D. then went back into the store and got the money from the register and some beer.
Additional evidence established R.J.D.’s uncle called the McCloud police station and asked for an officer to come and get R.J.D. because he wished to turn himself in. When the officer arrived at the house, the uncle came out carrying a gun. The officer asked, “Is this the gun?” The uncle replied, “yes.”
I find that the evidence supports a finding of prosecutive merit in this case. Accordingly, I must dissent from the majority’s remand for further proceedings on this issue.

. Because I find that the issue of prosecutive merit is met by the record before the Court, I will not address my belief that the majority opinion violates the dictates of Section 1112(b) by finding that the trial court properly found against the child in terms of rehabilitative amenability without first finding that the case presents prosecutive merit.


. I express no opinion on the use of such evidence in a hearing of the nature. Since there was no objection by any party to its introduction, the evidence was properly before the trial court for its consideration.